IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                              No. 69834-6-1

                     Respondent,                 DIVISION ONE

                                                                                               o
              v.
                                                                                     S        :Hc:
PERRI SMITH,                                     UNPUBLISHED OPINION                 o        pr*
                                                                                              -n     ^1

                     Appellant.                  FILED: December 30, 2013


       Per Curiam. Perri Lee Smith appeals his conviction for second degree assail ^g
                                                                                         on    o~

with a deadly weapon, arguing thatthe State presented insufficient evidence for the jury           —
to find the requisite element of intent. We affirm.

       In June 2012, Smith, Kerrie Wilks, and Kenneth Sudduth lived on Vashon Island.

Smith had romantic feelings for Wilks, but Wilks was not interested in a romantic

relationship with him. Wilks and Sudduth were close friends.

       On June 12, 2012, Smith and Wilks drove from Vashon Island to Seattle. They

argued throughout the day. At one point, Wilks kicked and cracked the windshield of
Smith's truck. By the time they returned to the ferry terminal in Seattle that evening,
Wilks no longer wished to remain in Smith's car. She took her belongings and waited
nearbyfor a later ferry to Vashon. Smith boarded an earlier ferry.
69834-6-1/2


       Wilks phoned Sudduth and asked him to pick her up at the ferry terminal on

Vashon. When she arrived at the Vashon terminal, Wilks saw Smith's truck parked by

the side of the road. As she walked past Smith's truck, she told him, "[G]et away from

me or I am calling the police." She proceeded to Sudduth's car, which was parked a

short distance away.

       Sudduth pulled into traffic and was driving about 20 or 25 miles per hour when

he heard a revving engine and saw Smith's truck in his rearview mirror. Smith's truck

then struck Sudduth's car twice from behind.1 Sudduth's car sustained damage. Smith

then passed Sudduth and Wilks, yelling something as he went by. Sudduth called 911.2
Later that night, police arrested Smith at his home.

       The State charged Smith with second degree assault with a deadly weapon.

RCW 9A.36.021(1)(c). At trial, Wilks and Sudduth testified to the facts recited above.

Wilks also testified that Smith at some point told her "what he was going to do [ ] if he

saw [her] get in [Sudduth's] car."

       Smith, the defense's sole witness, testified to a different version of the incident.

He admitted that he liked Wilks but understood that they could not have a romantic

relationship and was not jealous of her relationship with Sudduth. He testified that when

he arrived on Vashon Island on the evening in question, he initially went home, but then

returned to the ferry terminal to look for Wilks because he "was concerned [about] how




       1Wilks, who suffers from posttraumatic stress disorder, could not recall all of the
details of the collision and did not give a statement to police.

       2The tape of Sudduth's conversation with the dispatcher was played for the jury.
69834-6-1/3

she was going to get home." As Wilks walked by his truck, Smith asked ifshe wanted a

ride home and she said no.

       Smith then fell asleep in his truck because he was exhausted from the long day

in Seattle. He was not sure how long he slept, but he eventually woke up and started to

drive home. As he turned a corner, he ran into Sudduth's car.

       Smith testified that he did not intentionally hit Sudduth's car and that he did not

see it in time to stop—"[l]t was just a horrible timing situation . . . ." Smith also testified

that the second impact was caused by Sudduth's car moving backwards into his truck—

"I can't say that he deliberately backed into me or he . . . shifted incorrectly in all the

excitement. . . ." Smith left right away because he did not want to "have an incident"

with Sudduth, considering that Sudduth was "kind of volatile" and "an intimidator... of

people."

       The jury found Smith guilty as charged. He appeals.

                                          DECISION

       The sole issue on appeal is whether the State presented sufficient evidence to

prove that Smith intended to cause or create apprehension of bodily injury as required

by the trial court's instruction 7.

       When the sufficiency of evidence is challenged, this court considers "whether,

after viewing the evidence in the light most favorable to the State, any rational trier of

fact could have found guilt beyond a reasonable doubt." State v. Salinas, 119 Wash. 2d
192, 201, 829 P.2d 1068 (1992). "A claim of insufficiency admits the truth of the State's

evidence and all inferences that reasonably can be drawn therefrom." Salinas, 119
Wash. 2d at 201. "We defer to the trier of fact on issues of conflicting testimony, credibility
69834-6-1/4

of witnesses, and the persuasiveness of [the]evidence." State v. Manion, 173 Wash. App.
610, 633, 295 P.3d 270 (2013). Circumstantial evidence and direct evidence carry

equal weight. State v. Varga, 151 Wash. 2d 179, 201, 86 P.3d 139 (2004), and criminal

intent may be inferred "from conduct that plainly indicates such intent as a matter of

logical probability." State v. Abuan, 161 Wash. App. 135, 155, 257 P.3d 1 (2011).

      Viewing the facts in the light most favorable to the State, we conclude that a

rational trier of fact could have found the element of intent proven beyond a reasonable

doubt. See Salinas, 119 Wash. 2d at 201. The State presented evidence that Wilks did

not return Smith's romantic feelings for her, that they argued throughout the day of the

incident, that Wilks broke Smith's windshield during the arguments, that Smith "told

[Wilks] what he was going to do [ ] if he saw [her] get in [Sudduth's] car," that Smith

revved his truck's engine before hitting Sudduth's car, and that Smith "rammed"

Sudduth's car twice in rapid succession. From this evidence, a rational trier of fact

could infer, as a matter of logical probability, that Smith intended to either cause or

create apprehension of bodily injury.

       Affirmed.


                     FOR THE COURT:

                                              B^Jc etf



                                                   *4f*^\